Excise tax; credits and refunds — allowance; interest on refund. — Plaintiff sues to recover excise taxes paid on amounts it refunded to purchasers of its refrigerators to cover part of the cost of local advertising of the product, on the theory that the amount so refunded constituted an allowance for which it should have been given a credit against taxes or an allowable refund of taxes under section *8673443 of the Internal Revenue Code of 1939. Upon consideration of plaintiff’s and defendant’s motions for summary judgment, together with the respective responses by the parties and oral argument of counsel, and on the basis of and for the reasons stated in the decision of the court in General Motors Corp. v. United States, No. 236-56, decided May 4, 1960, 149 Ct. Cl. 749, as amended by a further opinion on the matter of interest on July 19, 1961, 155 Ct. Cl. 267, it was ordered on July 19, 1961, and on July 20, 1961, that plaintiff’s motions for summary judgment be granted and defendant’s like motions be denied, and judgments without interest be entered for plaintiff with the amounts thereof to be determined pursuant to Rule 38(c). Judge Whitaker and Chief Judge Jones dissented from the entry of the orders for the reasons stated in the dissenting opinion in General Motors Corp. v. United States, 149 Ct. Cl. 749.
On November 1,1961, the court denied defendant’s motion to amend the judgments.
On July 20, 1962, the court ordered that judgments for plaintiff be entered in the following amounts:
No. 537-56_$1,152,621.48
No. 217-60_ 402,195.37
No. 306-60_ 196, 956. 64
such sums to be without interest.